COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Jerry M. Keepers, M.D., Eric Kay-Fung Chan, M.D., and Vista
                          Community Medical Center, LLP d/b/a Surgery Specialty Hospitals of
                          America v. Michael Smith and Valerie Smith

Appellate case number:    01-20-00463-CV

Trial court case number: 2019-47101

Trial court:              295th District Court of Harris County

Date motion filed:        July 15, 2022

Party filing motion:      Appellant


        The en banc court has unanimously voted to deny the motion for en banc reconsideration
filed by appellant, Eric Kay-Fung Chan, M.D. It is ordered that the motion is denied.


Judge’s signature: _____/s/ Julie Countiss______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___August 2, 2022____